Campbell, J.
Russell obtained judgment against Cheney for ten dollars by reason of the latter’s dog injuring and partly devouring certain fresh meat. The amount of damages was agreed upon and Cheney told Russell he would pay for the meat if his dog did the mischief. The judgment was affirmed at the circuit on certiorari, and Cheney brings the case into this court.
A great many rather technical objections were raised before the justice, but upon certiorari none of them should be given any weight unless there is reason to believe they tended to a wrong result. The statute requires judgment to be given at the circuit “ as the right of the matter may appear, without regarding technical omissions, imperfections, or defects in the proceedings before the justice which did not affect the merits.”
The objections made before the justice, who tried the case without a jury, were to • the introduction of testimony of the vicious character and roving propensities of the dog. Without going into the details, the effect of these rulings *621rather indicates that the justice required some conditions of liability beyond those properly to be demanded. But he acted judiciously in receiving all this testimony as having some bearing on the probabilities, and we are not prepared to say it had not. Upon all of the testimony he was certainly justified in holding there was enough to make out a case, and as he came to that conclusion, and as we cannot see any other conclusion would have been made more reasonable by rejecting the evidence, we think the circuit court was right in affirming.
The judgment must be affirmed with costs.
The other Justices concurred.